EXHIBIT 10.4



LOCKUP AGREEMENT




This AGREEMENT (the “Agreement”) is made as of the 5th day of December, 2007, by
______ (“Holder”), maintaining an address at c/o Rim Semiconductor Company, 305
NE 102nd Avenue, Suite 350, Portland, Oregon 97220, telecopier: (503) 257-6700,
in connection with his ownership of shares of Rim Semiconductor Company, a Utah
corporation (the “Company”).


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the beneficial owner of the amount of shares of the
Common Stock, $.001 par value, of the Company (“Common Stock”) designated on the
signature page hereto.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements with subscribers to the Company’s
Notes, convertible into Common Stock and Warrants (the “Subscribers”).  Holder
understands that, as a condition to proceeding with the Offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of the
Subscribers an agreement from the Holder to refrain from selling any securities
of the Company from the date of the Subscription Agreement until one year after
the Actual Effective Date (as defined in the Subscription Agreement) (the
“Restriction Period”).


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all shareholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company.  Holder further agrees that the Company is authorized to
and the Company agrees to place “stop orders” on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement.  The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock will be subject to
the provisions of this Agreement.


c.           Notwithstanding the foregoing restrictions on transfer, the Holder
may, at any time and from time to time during the Restriction Period, exercise
options, warrants or other rights to purchase securities of the Company, and may
transfer the Common Stock (i) as bona fide gifts or transfers by will or
intestacy, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the Holder, provided that any such
transfer shall not involve a disposition for value, (iii) to a partnership which
is the general partner of a partnership of which the Holder is a general
partner, provided, that, in the case of any gift or transfer described in
clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned. For purposes hereof, “immediate
family” means any relationship by blood, marriage or adoption, not more remote
than first cousin.

1

--------------------------------------------------------------------------------



3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints Rim Semiconductor Company
its true and lawful agent for service of process upon whom all processes of law
and notices may be served and given in the manner described above; and such
service and notice shall be deemed valid personal service and notice upon Holder
with the same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile and such
facsimile signed and delivered shall be enforceable.


f.           The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.


g.           The Holder acknowledges that this Lockup Agreement is being entered
into for the benefit of the Subscribers identified in the Subscription Agreement
dated December 5, 2007 among the Company and the Subscribers, may be enforced by
the Subscribers and may not be amended without the consent of the Subscribers
(as the term “consent of the Subscribers” is defined in the Subscription
Agreement), which may be withheld for any reason.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.



   
HOLDER:





______________________________________________
  (Signature of Holder)



______________________________________________
  (Print Name of Holder)



______________________________________________
Number of Shares of Common Stock
Beneficially Owned


COMPANY:


RIM SEMICONDUCTOR COMPANY




By: ___________________________________________
Name: _________________________________________
Title: __________________________________________

                                               
            
 
3 

--------------------------------------------------------------------------------